Citation Nr: 1140148	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-27 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include sciatica.

2.  Entitlement to service connection for a respiratory disorder, to bronchial asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard from February 2001 to July 2009.  This included various periods of inactive duty for training (INACTDUTRA) and various periods of active duty for training (ACTDUTRA) such as from November 2001 to January 2002.  It also included active duty from January 2005 to June 2006 with service in Kuwait and Iraq from May 2005 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Decision Review Officer hearing was convened in September 2010.  In July 2011, a Video Conference hearing additionally was convened before the undersigned Veterans Law Judge.  Transcripts of these hearings have been associated with the claims file.

As developed below, there were three issues on appeal.  These included entitlement to service connection for a respiratory condition/bronchial asthma, for lumbar pain (claimed as a back injury), and for a thigh injury/sciatica.  The last two issues have been combined to more accurately reflect the Veteran's contentions.  She and her representative indicated agreement to this combination at the July 2011 Video Conference hearing.

The issue of entitlement to service connection for a respiratory disorder, to include asthma, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The weight of the evidence does not show that the Veteran's current lumbar spine disorder, to include sciatica, is related to her service in any manner.


CONCLUSION OF LAW

The criteria for establishing service connection for a lumbar spine disorder, to include sciatica, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

The Veteran was notified by letter dated in March 2008 of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  This letter also notified her of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted,

By letter dated in September 2009, the aforementioned notifications were repeated.

Neither the Veteran nor her representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the above shows that VA's duty to notify has been more than satisfied.  The March 2008 letter predated the initial adjudication by the RO, who in this case is the AOJ, in September 2008.  All notice elements were fully addressed by it.  Nothing more was required.  As such, provision of the September 2009 letter went above and beyond.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Service treatment records were submitted by the Veteran as well as obtained by VA.  Also obtained by VA were her VA treatment records.  No private treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  She also has not submitted any such records on her own behalf.

VA spine and joint examinations were performed in August 2008.  The medical examiner who conducted both reviewed the claims file and interviewed the Veteran regarding her past and present relevant symptomatology.  After receiving this information, the medical examiner conducted a physical assessment and reviewed recent relevant diagnostic testing.  The medical examiner then diagnosed two conditions and opined as to whether there was an etiological relationship between each and the Veteran's service.  A rationale for these opinions was provided.  The medical examiner finally documented all of the above actions in an examination report.  As these actions resolved all questions necessary to adjudicate the Veteran's claim, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Significantly, neither the Veteran nor her representative has identified any further development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Service Connection

The Veteran seeks service connection for a lumbar spine disorder, to include sciatica.  She contends that her lumbar spine/sciatica symptoms began during her active duty deployment and have persisted ever since.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Where a Veteran served 90 days or more and manifested a chronic disease such as arthritis to a compensable degree within one year from the date of separation from service, service connection is presumed.  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

As an alternative to establishing the second and third prongs in Hickson, direct service connection also may be established if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Direct service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports her claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Service treatment records reveal the following.  In August 2005, the Veteran was told to stay in her quarters for a day and thereafter given 7 days of light administrative duty due to a lower left back and thigh injury.  She reported back pain and muscle aches on an April 2006 post-deployment health assessment.  She further reported back pain from a deployment injury as well as chronic left leg pain on a January 2007 post-deployment health assessment.  In July 2007, the Veteran denied recurrent back pain and hip pain.  She noted injuring her back by pulling a muscle when she fell on some stones in May of an unknown year (the date is cut off).

VA treatment records dated in 2007 and early to mid 2008 document the following.  In May 2007, the Veteran indicated that the she had left leg cramping daily for 2 to 3 months but that this stopped in February.  In March 2008, she noted injuring her back in Iraq and complained of chronic back pain and right thigh pain.  Chronic back pain and thigh discomfort were diagnosed.  She reported in July 2008 chronic back pain and left leg pain.  The Veteran indicated that her leg pain resulted from hurting her back in Iraq.  Chronic back pain/sciatica was diagnosed.  X-rays showed mild levoscoliosis.  Later in July 2008, the Veteran complained of chronic low back pain following a fall in Iraq.  She also complained that her pain radiated to her right leg.  Chronic low back pain historically status post back injury was diagnosed.  Late July 2008 magnetic resonance imaging (MRI) showed straightening of the lumbar lordosis without listhesis and a minimal broad-based disc bulge at the L5-S1 level.  In August 2008, the Veteran continued to report low back pain as well as left lateral back discomfort and variable difficulty with either leg at different times.  She conveyed her belief that these symptoms were related to a fall in Iraq and lifting heavy objects there.  Chronic back pain/sciatica/herniated nucleus pulposus (HNP) was diagnosed.

At the August 2008 VA spine and joints examinations, the Veteran described a back injury as a result of a fall in Iraq.  She complained of subsequent chronic low back pain radiating to the leg, upper and lower lumbar pain, buttock pain that does not involve her hip joints, and tingling in her buttocks and legs.  After completing a physical assessment and reviewing the July 2008 X-rays and MRI, the medical examiner diagnosed lumbar pain and buttock pain/not sciatica.  The medical examiner then opined that it was less likely as not that these conditions were caused by or a result of a fall in Iraq.  In rendering this opinion, the medical examiner noted reliance on his clinical expertise and experience as an orthopedic surgeon.  Also noted with respect to lumbar pain was that the MRI changes are not abnormal for the Veteran's age group and are not indicative of nerve involvement.  

The Veteran stated in her October 2008 notice of disagreement that she injured her back in Iraq and has had back problems including pain since then.  She also stated that she has thigh pain.  

An October 2008 VA treatment record contains a diagnosis of chronic low back pain.  In November 2008, the Veteran described her fall in Iraq and consequent in-service treatment to VA.  She noted hitting a guy rope with her face and flipping backwards onto her back on a rocky surface.  She indicated having back pain, being ordered to bed rest due to muscle strain, returning to light duty 2 weeks later, and experiencing worsening pain after she began lifting again.  The Veteran then reported current chronic back pain that radiates down her buttock and leg.  In December 2008, she reported a left leg cramp coming from her back and going down her leg to her ankle.  A diagnosis of lower back pain was made.

In her August 2009 substantive Appeal to Board (VA Form 9), the Veteran indicated that she injured her back on active duty in the desert.

VA treatment records dated in early 2010 reflect the following.  In March 2010, the Veteran complained of low back pain with radiation down her right lower extremity which began after a fall during service.  She also complained of increasing episodes of her right lower extremity giving away and almost causing her to fall.  Chronic low back pain with intermittent pain radiation in the right leg was reported in April 2010.  Chronic low back pain and lumbar radiculopathy without objective neurologic deficit was diagnosed.  Diagnoses of chronic back pain/lumbar HNP and history right leg radiculopathy/sciatica were made in May 2010.

At the September 2010 DRO hearing, the Veteran testified that she was put on bedrest for 2 weeks after hurting her back in Iraq and thereafter was unable to perform heavy lifting as part of her duties like she had before.  She additionally testified that she has low back pain that extends down her right side thigh and leg and sometimes her left thigh and leg.  She recounted one incident in which the pain caused her to fall to the ground.  The Veteran lastly noted being told she had arthritis in her back.

The Veteran complained of chronic back pain and chronic low back pain was diagnosed in an October 2010 VA treatment record.  A March 2011 VA treatment record contains her report of low back pain radiating to her right lower extremity and occasionally to her left lower extremity.  Lumbar radiculopathy was diagnosed.

At the July 2011 Video Conference hearing, the Veteran testified that she ran into a rope and fell onto her back in Iraq.  She next testified that told she had muscle spasms as a result.  Then she testified that her back problems have continued since then.  Finally, she testified that she was told she had arthritis in her back earlier in 2011.

The Board finds given the above that entitlement to service connection for a lumbar spine disability, to include sciatica, is not warranted.  The statutory and regulatory requirements for presumptive service connection for a chronic disease have not been met.  Neither have all of the requirements for direct service connection, whether generally, through continuity of symptomatology, or otherwise. 

With respect to presumptive service connection, there is no indication that the Veteran manifested the chronic disease of arthritis to a compensable degree within one year from the date of the end of her deployment during active duty service in May 2006 or from the date of her separation from such service in June 2006.  A diagnosis of arthritis was noted by her.  She is a layperson without medical knowledge, training, and/or experience, however.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) a contemporaneous medical diagnosis is being reported, or (3) the description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The precise nature of lumbar spine/sciatica disabilities are inherently difficult to identify by a lay person given the complexities of the musculoskeletal system.  Absent from the record is an arthritis diagnosis from a medical professional.  The Veteran's contention that she was told she had arthritis therefore is not substantiated.  It further follows that her description of her symptoms did not support a later medical diagnosis of arthritis.  Even if she were competent to report an arthritis diagnosis, she did not indicate that it manifested within the May/June 2006 to May/June 2007 time period and to a compensable degree.

With respect to direct service connection, numerous diagnoses have been made.  These include pain often described as chronic and variously localized to the back, low or lower back, or lumbar area as well as thigh discomfort and buttock pain.  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  However, the underlying conditions of mild levoscoliosis, straightening of the lumbar lordosis without listhesis, and a minimal broad-based disc bulge at the L5-S1 level have been shown by X-rays and MRI.  Current diagnoses indeed include, in addition to those above, HNP/lumbar HNP, sciatica, and lumbar radiculopathy.  Accordingly, it has been established that the Veteran has a current disability.

It is undisputed that the Veteran injured her back and thigh during her active duty service deployment to Kuwait/Iraq.  Service treatment records confirm that she had a lower left back and thigh injury in August 2005.  Therefore, an in-service injury has been established.  That service treatment records do not corroborate the details provided by the Veteran both during and subsequent to service regarding the nature of this injury (an injury is shown but not the reported muscle pull, muscle strain, and muscle spasms), how it was sustained (no information is shown for the reported running into a guy rope and falling on her back onto stones/a rocky surface), and the treatment it required (only 1 day of quarters and 7 days of light administrative duty is shown rather than the reported return to light duty 2 weeks later or 2 weeks of bed rest) is of no consequence.

However, the weight of the evidence does not show any association between the Veteran's current disability and her in-service injury.  Nowhere in the VA treatment records was it concluded that such a nexus exists.  The medical examiner further opined that it was less likely as not that the conditions comprising the Veteran's current disability were caused by or a result of her in-service injury.  This opinion was based on the medical examiner's clinical expertise and experience as an orthopedic surgeon, which led him to the conclusion that the changes shown through MRI were not abnormal for the Veteran's age group.  

Acknowledgement is given to the Veteran's belief, asserted repeatedly in statements and at her examinations and hearings as well as documented in VA treatment records, that her current disability is related to her in-service injury.  Such a belief sometimes suffices to establish a causal relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Yet this is not true here.  The question of whether there is a service etiology in this case is medical and complex in nature, especially in light of the multiple diagnoses given.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer this question.  See Jones v. West, 12 Vet. App. 460 (1999).  As noted above, the Veteran possesses not such knowledge, training, and/or experience because she is a layperson.  She thus is not competent to render a etiology opinion regarding the medical etiology of her complex current disability.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The only competent etiology opinion of record is against her claim, as discussed in the preceding paragraph.  

Of further note is that the Veteran's belief that her current disability is related to her in-service injury amounts to nothing more than a conclusory declaration.  In a single judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252 (1992).  

Acknowledgement is given to the Veteran's persistent complaints of pain and cramps with radiation to her buttocks and down her legs.  She is competent to report such symptoms because they are within her personal experience.  Jandreau, 492 F.3d at 1372, Barr, 21 Vet. App. at 303.  She also appears credible in this regard, as there is no reason to doubt her.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).  Yet the medical examiner's negative etiology opinion was provided after a review of the claims file and interview of the Veteran.  Continuity of symptomatology as evidenced by service and VA treatment records and as reported by her therefore was taken into account and rejected.  

38 C.F.R. § 3.303(d) finally is inapplicable.  The Veteran's current disability was diagnosed post-service.  However, all of the evidence does not establish that it was incurred during service.  It is reiterated that although the Veteran believes there is an in-service etiology, the medical examiner's opinion was negative in this regard.

In sum, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, whether presumptive for the chronic disease of arthritis or direct generally, through continuity of symptomatology, or otherwise, for a lumbar spine disability, to include sciatica.  The doctrine of reasonable doubt thus is not applicable, and the claim is denied.


ORDER

Service connection for a lumbar spine disorder, to include sciatica, is denied.


REMAND

The issue of the Veteran's entitlement to service connection for a respiratory disorder, to include bronchial asthma, unfortunately must be remanded.  Although the Board sincerely regrets the additional delay this will cause, adjudication cannot proceed without further development.

The Veteran contends that her respiratory symptoms began during her active duty deployment and have persisted ever since.


I.  Records

VA has a duty to assist the Veteran in substantiating her claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  This duty includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Reasonable efforts to help obtain records that are in Federal custody consist of making as many requests as are necessary to obtain them.  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2) (2011).  Such request may cease, however, if it is determined that they do not exist or that further requests to obtain them would be futile.  Id.  The Veteran shall be notified if this circumstance arises.  38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(e)(1) (2011).

The Veteran testified at the July 2011 Video Conference hearing that she went to the emergency room at Fort Stewart in January 2007 because she could not breathe.

Associated with the claims file is one envelope of service treatment records obtained by VA and a few additional such records submitted by the Veteran.  Several of these records are from Fort Stewart, Georgia, and some are dated in and around January 2007.  However, none concern emergency room treatment at Fort Stewart, Georgia, for breathing difficulty in January 2007 or thereabout.  Fulfillment of the duty to assist requires that VA make requests for such service treatment records because, if in existence, they are potentially relevant to the Veteran's claim.  In order to do so, a remand is necessary.

II.  Medical Examinations and Opinions

Once VA undertakes the effort to provide a medical examination or medical opinion with respect to a claim of entitlement to service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination/opinion is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  

Service treatment records reveal that the Veteran was taken to Fairview Hospital after complaining of chest pain and tightness as well as breathing difficulty following a 2 mile run during INACTDUTRA in October 2004.  They further reveal her contemporaneous statement that tests were performed and that she was told she was OK.

A VA respiratory examination was performed in June 2009.  After reviewing the claims file, interviewing the Veteran, and conducting relevant diagnostic testing, the examiner diagnosed bronchial asthma.  The examiner then opined that the Veteran's October 2004 incident was as likely as not exercise induced asthma and that her asthma was not aggravated by her active duty service.

At the July 2011 Video Conference hearing, the Veteran testified that she was taken to the emergency room at Fairview Park Hospital prior to her deployment because she could not breathe during a run.  She noted being told that the problem was that she was not in shape.  

Treatment records from Fairview Park Hospital were submitted in October 2011 pursuant to the suggestion of the undersigned Veterans Law Judge at the hearing.  They document that after a battery of tests, exercise intolerance was diagnosed.

Several lay statements from the Veteran's family and friends additionally were submitted in October 2011.  Each indicates that she did not have asthma prior to her deployment but did when she came back from her deployment.

Based on the above, the Board finds that the examiner's medical opinion does not permit full adjudication of the claim.  The examiner determined that the Veteran's October 2004 incident was a result of exercise induced asthma.  In other words, he found that her asthma preexisted her active duty service.  A medical opinion therefore was provided only as to whether her asthma was aggravated, or permanently worsened, during her active duty service.  Recently procured Fairview Park Hospital treatment records and several lay statements do not support the finding that the Veteran's asthma preexisted her active duty service, however.  The treatment records, which concern the October 2004 incident, do not mention asthma but rather exercise intolerance.  The lay statements note that the Veteran did not have asthma prior to her deployment during active duty service.  As such, a medical opinion on whether her asthma was incurred during or as a result of this service is needed.  This requires a remand.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file from all appropriate sources service treatment records concerning any emergency room treatment of the Veteran in or near January 2007 at Fort Stewart, Georgia.  All efforts undertaken pursuant to this paragraph and all responses received shall be documented in the claims file.  Any treatment records received shall be associated with the claims file.

2.  Review the claims file and undertake any development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by her during the course of this remand.

3.  Following completion of the above development, obtain another medical opinion regarding the etiology of the Veteran's respiratory disorder, to include bronchial asthma.  The examiner specifically shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's respiratory disorder, to include bronchial asthma, was incurred in or otherwise is a result of her active duty deployment.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided.  In this regard, the claims file shall be made available to and reviewed in its entirety by the examiner.  Arrangements shall not be made for the Veteran to be scheduled for medical examination unless the examiner determines such to be necessary.  Each of the above actions shall be documented fully in a report.

4.  Then readjudicate the issue of entitlement to service connection for a respiratory disorder, to include bronchial asthma.  If this benefit is not granted, the Veteran and her representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


